UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4904



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


QUENTIN COLEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., District Judge. (CR-03-28)


Submitted:   June 18, 2004                 Decided:   July 13, 2004


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Paul T. Camilletti, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Quentin Coleman appeals from the judgment of the district

court convicting him of possession of a firearm as a convicted

felon, in violation of 18 U.S.C. §§ 922, 924 (2000).     Finding no

error, we affirm.

          Coleman’s sole claim on appeal is that the district court

erred in denying his motion to suppress.         Because this claim

involves mixed questions of fact and law, this court reviews the

factual findings of the district court for clear error and the

legal conclusions drawn from the facts de novo.      See Ornelas v.

United States, 517 U.S. 690, 699 (1996); United States v. Gerant,

995 F.2d 505, 508 (4th Cir. 1993).

          Coleman claims that Patrolman Charles Kittle of the

Martinsburg, West Virginia, Police Department, lacked a reasonable,

articulable suspicion to detain him pending his investigation of a

suspected firearms crime.    See Terry v. Ohio, 392 U.S. 1, 30

(1968).   Whether there is reasonable suspicion depends on the

totality of the circumstances, including the information known to

the officer and any reasonable inferences to be drawn from that

information at the time of the stop.         See United States v.

Crittendon, 883 F.2d 326, 328 (4th Cir. 1989).

          Kittle received a report that three men were carrying

rifles in the CSX train yards.    At the time Kittle seized Coleman,

Kittle knew that Coleman was thirty yards from the CSX tracks and


                                 - 2 -
was walking away from the tracks carrying a bag large enough to

carry a shotgun.    Further, Coleman falsely denied having come from

the tracks and also claimed to be walking away from a street that,

in fact, Kittle had observed him walking toward.             In addition,

Coleman was known to Kittle as an individual who carried weapons in

the past.     Given these circumstances, we conclude that Kittle’s

decision    to   detain   Coleman    for    a   brief   investigation   was

justified.*

            Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




     *
      Because Coleman’s abandonment of the bag occurred after
Kittle seized him, the abandonment is not relevant to the
reasonable suspicion analysis or to the question of whether Coleman
had a privacy interest in the bag.

                                    - 3 -